United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                       January 11, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                                                                           Clerk


                                          No. 05-40029


JIM R. WINGATE,

                                                                             Plaintiff - Appellant,

                                              versus

AIR PRODUCTS INC; ET AL,

                                                                             Defendants,

AIR PRODUCTS INC.,

                                                                             Defendant-Appellee,
                      __________________________________________

                         Appeal from the United States District Court
                              for the Eastern District of Texas
                                      No. 1:04-CV-124
                      __________________________________________


Before BENAVIDES, STEWART, and OWEN, Circuit Judges.

CARL E. STEWART, Circuit Judge:*

       Plaintiff-Appellant Jim Wingate appeals the district court’s denial of his motion to remand to

state court and its dismissal of the non-diverse defendant Duane Johnson, as well as the district

court’s denial of his motion for summary judgment and grant of summary judgment in favor of



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Defendant-Appellee Air Products, Inc. For the following reasons, we AFFIRM the judgment of the

district court.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

         Jim Wingate owns certain pieces of land in Jefferson County, Texas, that are burdened by

express pipeline easements. The easements allow for the “transportation of oil, petroleum, gas, the

products of each of the same, water, other liquids and gases, and mixtures of any of the foregoing .

. . .” Air Products, L.P. (“Air Products”)1 is the current owner and operator of the pipelines, which

it now uses to transport hydrogen.

        In February 2004, Wingate filed suit in Texas state court against Air Products,2 claiming that

the easements do not allow for the transportation of hydrogen through the pipelines. Wingate also

joined as a defendant Duane Johnson, doing business as MMI Right of Way Services. Johnson is an

individual resident of Texas. In his state court petition, Wingate sought an injunction prohibiting Air

Products and Johnson from entering any of his lands upon which they have no valid easement.

Stating that Air Products does not have an easement for a hydrogen gas pipeline, Wingate sought to

enjoin the defendants from replacing the “old pipeline” with a hydrogen pipeline or from placing

hydrogen in the old pipeline. Alternatively, Wingate requested that, in the event the defendants had



        1
         On October 1, 1999, Air Products, Inc. was dissolved and converted to Air Products,
L.P. All assets of Air Products, Inc. were transferred to Air Products, L.P. The Appellant is
herein referred to simply as “Air Products” except where greater specification is necessary for
clarity.
        2
         Wingate filed suit against Air Products, Inc., which had ceased to exist by the time of
filing. Air Products defended the case under the name Air Products, L.P. Neither party moved to
amend the style of the case to include and/or substitute Air Products, L.P. As the district court
noted, however, Air Products, L.P. has consented to being sued under this heading, so a proper
analysis of the claims is warranted.

                                                  2
already replaced the old pipeline with a hydrogen pipeline or had begun to pump hydrogen through

the old pipeline, the court order the defendants to remove the new pipeline from his land or to remove

any hydrogen from the old pipeline.

        The defendants subsequently removed the case to the United States District Court for the

Eastern District of Texas alleging that the non-diverse defendant, Johnson, had been improperly

joined solely to defeat diversity jurisdiction. Wingate moved to remand the case to state court, but

the district court denied his motion and dismissed Johnson as improperly joined. Wingate filed an

interlocutory appeal of this ruling, which we dismissed. Both Wingate and Air Products then filed

motions for summary judgment. The district court denied Wingate’s motion and granted summary

judgment in favor of Air Products. Wingate now appeals from that judgment.

                                            II. DISCUSSION

A. Motion to Remand

        Wingate argues that the district court erred by concluding that Johnson was improperly joined,

denying his motion to remand, and dismissing Johnson from the lawsuit. We review a denial of

remand to state court de novo. Sid Richardson Carbon & Gasoline Co. v. Interenergy Res., Ltd.,

99 F.3d 746, 751 (5th Cir. 1996). Diversity jurisdiction requires complete diversity between the

parties; however, such diversity cannot be destroyed by a plaintiff improperly joining a non-diverse

defendant. McKee v. Kansas City S. Ry. Co., 358 F.3d 329, 333 (5th Cir. 2004). The party invoking

the removal jurisdiction on the grounds of improper joinder bears a heavy burden. See Sid

Richardson, 99 F.3d at 751. The removing party may satisfy its burden by showing either: (1) actual

fraud in the pleading of jurisdictional facts; or (2) the plaintiff’s inability to establish a cause of action

against the non-diverse party in state court. Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003). Only


                                                      3
the latter method is relevant here because Air Products did not allege actual fraud. Thus, the relevant

question is whether Air Products has shown that there is no reasonable possibility of recovery against

the non-diverse defendant, Johnson, in state court. Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 573

(5th Cir. 2004) (en banc). A mere theoretical possibility of recovery is insufficient. Travis, 326 F.3d

at 648.

          Looking at the state court petition at the time of removal, we agree with the district court’s

conclusion that there was no reasonable basis to predict that Wingate might prevail against Johnson

in state court. See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995)

(stating that removal jurisdiction is determined by looking to the claims in the state court complaint

as they existed at the time of removal). Wingate failed to allege that Johnson had any interest in the

easements and pipeline or that Johnson repeatedly or continuously trespassed on his land. See, e.g.,

Beathard Joint Venture v. West Houston Airport Corp., 72 S.W.3d 426, 432 (Tex. Ct. App. 2002)

(stating that an injunction is an appropriate remedy when the trespass is repeated or continuous); Bass

v. Champion Int’l Corp., 787 S.W.2d 208, 211 (Tex. Ct. App. 1990). Therefore, we find that the

district court was correct; Johnson’s petition did not state a cause of action that could result in an

injunction against Johnson.

          Wingate contends that the district court should have remanded this case under Smallwood v.

Illinois Central Railroad, 385 F3d 586 (5th Cir. 2004) (en banc). In that case, we held:

      When a defendant removes a case to federal court on a claim of improper joinder, the
      district court’s first inquiry is whether the removing party has carried its heavy burden
      of proving that the joinder was improper. Indeed, until the removing party does so, the
      court does not have the authority to do more; it lacks the jurisdiction to dismiss the case
      on its merits. It must remand to the state court.




                                                    4
Id. at 576. Thus, Wingate alleges that the district court should not have dismissed his case against

Johnson; rather, under Smallwood, Wingate argues that the district court should have remanded the

case to state court because the removing party did not meet its burden of proving that joinder was

improper.

       Wingate’s rationale, however, is misplaced. First, the district court determined that Johnson

did meet the burden of showing that Wingate, based on his petition at the time of removal, would

not succeed in his cause of action against Johnson in state court. Second, the Smallwood decision

is a limited holding that does not apply to this case. We limited our holding in Smallwood by stating:

      But our holding today is narrow. It applies only in that limited range of cases where the
      allegation of improper joinder rests only on a showing that there is no reasonable basis
      for predicting that state law would allow recovery against the in-state defendant and
      that showing is equally dispositive of all defendants.

Id. at 576 (emphasis added). In the present case, Johnson’s defenses do not apply equally to Air

Products and, even if they did, the defenses would not equally dispose of all of Wingate’s claims

against Air Products (e.g., transportation of hydrogen through the pipeline). See Rainwater v. Lamar

Life Ins. Co., 391 F.3d 636, 638-39 (5th Cir. 2004); Smallwood, 385 F.3d at 575. The allegation of

improper joinder is not equally dispositive of all defendants. Because “the principle in Smallwood is

triggered only when all defendants are reached,” Smallwood is therefore not instructive on these facts.

Rainwater, 391 F.3d at 638.

       During oral argument, counsel for Wingate attempted to clarify his Smallwood argument,

explaining that if we found there was no reasonable basis to predict that Wingate might prevail against

Johnson in state court, then we also must find that there is no reasonable basis to predict that Wingate

might prevail against Air Products in state court, because all pleaded allegations against Johnson



                                                   5
apply equally to Air Products and vice versa. Therefore, he argued, the defense does equally dispose

of all of Wingate’s claims, Smallwood does apply, and the case should be remanded to state court.

This argument fails for the same reason the district court determined that Johnson was an improperly

joined defendant. Unlike his allegations against Air Products, Wingate did not plead sufficient facts

to explain Johnson’s role in this trespass dispute. The pleadings contain specific references to Air

Products; they do not contain specific references to Johnson. Therefore, we agree with the district

court holding that Johnson is an improperly joined defendant.

B. Motions for Summary Judgment

        Wingate next claims that the district court erred by denying his motion for summary judgment

and granting summary judgment in favor of Air Products. We review a district court’s grant of

summary judgment de novo, applying the same standard as the district court. Fierros v. Tex. Dep’t

of Health, 274 F.3d 187, 190 (5th Cir. 2001). Summary judgment is proper when the record, viewed

in the light most favorable to the nonmoving party, demonstrates that no genuine issue of material

fact exists and that the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c);

see also Blow v. City of San Antonio, 236 F.3d 293, 296 (5th Cir. 2001). “The moving party is

entitled to a judgment as a matter of law [if] the nonmoving party has failed t o make a sufficient

showing on an essential element of her case with respect to which she has the burden of proof.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted).

        Wingate argues that the district court erred in denying his motion for summary judgment

because Air Pro ducts did not establish that it owns an easement of any kind through the relevant

properties. We disagree. Assuming arguendo that Air Products has the burden under Texas law to

establish the existence and ownership of the express easements at issue here, the district court did not


                                                   6
err in concluding that Air Products met that burden. Wingate’s expert witness stated that he found

no complete chain of title to Air Products, L.P. in the Jefferson County records. The expert conceded

that the chain of title shows that Air Products, Inc. is the purported record owner of the relevant

easements. However, he stated that the records show that Air Products, Inc. filed a Certificate of

Termination on September 23, 1999. As the district court concluded, Air Products produced

evidence showing that all assets of Air Products, Inc. were transferred to Air Products, L.P. Wingate

argues that the district court should not have considered this evidence because it was not properly

disclosed, but his claim is unsubstantiated. The district court correctly determined that this evidence

sufficed to show that Air Products, L.P. owned an easement through the relevant lands and that

Wingate did not raise a genuine issue of material fact with regard to ownership.

       Wingate also argues that, for a variety of reasons, the easements, which allow for the

“transportation of oil, petroleum, gas, the products of each of the same, water, other liquids and

gases, and mixtures of any of the foregoing,” do not authorize the transportation of hydrogen through

the pipeline. We resolved precisely this question in C&E Land Co. v. Air Products, LP,401 F.3d 602,

603 (5th Cir. 2005) (per curiam), in which we found that an express easement with language identical

to the present easement allows for the transportation of hydrogen. See also P. Bordages-Account

B, LP v. Air Prods., LP, No. 04-41197, 2005 WL 900231, at *1 (5th Cir. Apr. 15, 2005) (per

curiam) (unpublished) (applying C&E Land to interpret another easement with identical language as

allowing the transportation of hydrogen).

       Wingate urges us to revisit our definition and apply the doctrine of ejusdem generis to

determine the appropriate meaning of “gas.” In C&E Land we refused to answer the ejusdem generis




                                                  7
question proffered because the easement language was unambiguous. More importantly, we did not

look beyond the plain meaning of the easement language:

      We agree with the district court’s determination that the language of the easement in
      question unambiguously allows Air Products to transport hydrogen. The easement
      grants a pipeline right of way “for the transportation of oil, petroleum, gas, the products
      of each of the same, water, other liquids and gases, and mixtures of any of the foregoing
      . . .” The plain meaning of this language includes hydrogen.

C&E Land, 401 F.3d at 603. This easement language at issue before us today is identical to the

language in the C&E Land easement.           Thus, as in C&E Land, the easement at issue here

“unambiguously allows for the transportation of hydrogen.” Id. Accordingly, we do not apply the

doctrine of ejusdem generis to determine the meaning of “gas” and we need not address Wingate’s

arguments based on extrinsic evidence.

       Finally, Wingate argues that his motion for summary judgment should have been granted

because he owns the surface fee title to the pipeline strips. Likewise, in P. Bordages-Account B, LP

v. Air Products, LP, No. 04-41197, 2005 WL 900231 (5th Cir. Apr. 15, 2005) (per curiam)

(unpublished), the appellants argued that because they claimed to hold fee title to the surface and the

pipeline strips, the district court should have granted their motion for summary judgment. Id. at *1.

In response, we held:

      Appellants cite Davidson v. Gelling, 153 Tex. 56, 263 S.W.3d 940 (1954), and, without
      more, state that “judgment should be entered in accordance with Davidson.” It is not
      clear how Davidson supports Appellants’ case, however, nor have Appellants provided
      us with any explanation. In short, Appellants’ briefing of this issue is insufficient.
      Therefore, they have waived this argument.

Bordages, 2005 WL 900231, *1. Wingate also relies on Davidson. Similarly, it is not clear,

however, how Davidson supports Wingate’s case, nor has he provided us with any explanation. In




                                                  8
short, Wingate’s briefing of this issue is insufficient. Therefore, he has waived this argument. See

Fed. R. App. P. 28(a)(9)(A); Bordages, 2005 WL 900231, at *1.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                 9